Citation Nr: 0401576	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  03-06 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1977 to April 1979.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2002 rating decision by the Department of Veterans Affairs 
(VA) RO in Denver, Colorado.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

In a VA Form 9 received in March 2003, the veteran expressed 
her desire to attend a hearing before a Veterans Law Judge at 
the RO.  She was scheduled for such hearing on May 6, 2003, 
but she failed to appear for the hearing.  However, in a 
letter received by the RO in May 9, 2003, the veteran 
reported that she was unable to attend the scheduled hearing 
because, in pertinent part, she was sick.  She also submitted 
a note from a physician who reported that the veteran 
received medical care at a clinic on May 1, 2003, and she was 
ill and needed 3 weeks to recover.  In her letter, the 
veteran reiterated her desire to attend a hearing before a 
Veterans Law Judge at the RO (i.e., Travel Board hearing).  
As the veteran's failure to appear for the May 6, 2003, 
Travel Board hearing was due to illness (Which is good cause.  
See 38 C.F.R. § 20.704(a)(2003)), and AS she moved to have a 
new hearing in writing less than 15 days following the 
original hearing date and set forth reasons for her failure 
to appear and why a timely request for a postponement could 
not have been submitted, due process considerations mandate 
that the hearing be rescheduled.  38 C.F.R. § 20.704 (d).  

Since Travel Board hearings are scheduled by the RO, see 38 
C.F.R. § 20.704(a), this case is REMANDED to the RO for the 
following:

The RO should arrange for the veteran to 
be scheduled for a hearing before a 
Veterans Law Judge at the RO (or, in the 
alternative, if she so desires, a video 
conference hearing before a Veterans Law 
Judge), and provide her and her 
representative with written notification 
as to the date, time, and location of 
said hearing.

The claim should then be processed in accordance with 
standard appellate procedures.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


